Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory  subject matter.
Claims 10 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claim  encompasses signals. Reasonable interpretation of “ storage medium is not a transitory signal per se” is  “the storage medium being what is indicated (not a transitory signal) in itself. Signals are  manmade tangible  media. The Federal Circuit affirmed claims directed to signal are nonstatutory because signals are transitory and propagating through some medium. Storage media with transitory non-propagating  signal such as a RAM are statutory.  “per se” after “signal” limited the consideration of “signal” on its own to be “not transitory” but covers both “propagating and non-propagating ones”.  However, claims directed toward a non- transitory computer readable medium may qualify as a manufacture and make the claim patent- eligible subject matter. MPEP 2106(II)(A). Therefore, amending the claim 10 to recite for example  “where the computer-readable storage medium is non-transitory “ , or “wherein the  computer-readable storage medium is not a  signal” would resolve this issue. 
Claims 1-8, 10,  12-18, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (an abstract idea without significantly more). The claim(s) recite(s) identifying an event  based on the discrepancies in the answers at different times which is a mental process for organizing human activity.
Step 1:
With regard to step (1), claim 1, is directed to a method, i.e. to one of statutory categories of invention.
Step 2A-1:
With regard to 2A-1, The limitations of “identifying, answers to a series of factoid questions; comparing, the answers in order to determine discrepancies in the answers at different times; and training a neural network to identify an event based on the discrepancies in the answers at the different times”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing human activity in the mind but for the recitation of a generic processor. That is, other than reciting “one or more processors”, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the “one or more processors” language, “identifying, answers to a series of factoid questions” in the context of this claim encompasses the user (operator) receives a series of question asking for the whereabouts of a specific person such the Pope during a period of time.  The operator search different written, published , etc. media and find different answers.    Similarly, other than reciting “one or more processors”, the limitation of “comparing, the answers in order to determine discrepancies in the answers at different times”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, but for the “one or more processors” language, “comparing, the answers in order to determine discrepancies in the answers at different times” in the context of this claim encompasses the user (operator) match the answers and finds discrepancies in the answers during this period that indicates the Pope is visiting a specific location for example a charity organization or a church (event). Similarly, the limitation of “training a neural network to identify an event based on the discrepancies in the answers at the different times”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “training a neural network to identify an event based on the discrepancies in the answers at the different times” in the context of this claim encompasses the user (operator) performing supervised training of a neural network to identify the Pope visit to the location based on  the discrepancies in the answers at different times. If a claim limitation, under its broadest reasonably interpretation covers performance of the limitation in the mind but for the recitation of a generic processor, then it falls within the "Mental processes" grouping of the abstract idea. Accordingly, the claim recites an abstract idea.
Step 2A-2:
The 2019 PEG defines the phrase "integration into a practical application" to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. In the instant case, the additional elements in the claims do not apply, rely on, or use the judicial exception.
This judicial exception is not integrated into a practical application because the claim only recites an additional element- one or more processors to perform the recited steps. The processor in all steps is recited at high-level of generality (i.e., as a generic processor performing a generic computer function of acquiring, identifying and comparing such that it amounts no more than mere instructions to apply the exception using a generic processor component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it is a field-of-use limitation that does not impose any meaningful limits on practicing the abstract idea. The claim recites an abstract idea.
Step 2B:
Because the claims fail under (2A), the claims are further evaluated under (2B). The claims herein include the additional element “neural network” that is not sufficient to amount to significantly more than the judicial exception because neural networks are implemented in software and as discussed above with respect to integration of the abstract idea into practical application, the additional element of training a neural network to perform identifying the event amount to no more than mere manual supervised training of the neural network by an operator that does not impose any meaningful limits on practicing the abstract idea. he claim is not patent eligible.
As to claim, 10 refer to claim 1 rejection. Furthermore, the claim is a computer readable medium having a program code executed by a generic processor . In the instant case, the additional elements in the claim does not integrated the judicial exception into a practical application. The computer readable medium is recited  at high-level of generality (i.e., as a generic computer readable medium performing a generic computer  function of acquiring, identifying and comparing such that it amounts no more than mere instructions to apply the exception using a generic processor component.
As to claim, 18 refer to claim 1 rejection. Furthermore, the claim is a system comprises one or more processors and one or more computer readable medium storing a program executed by the one or more generic processors . In the instant case, the additional elements in the claim does not integrated the judicial exception into a practical application. The processor and the computer readable medium are recited  at high-level of generality (i.e., as a generic processor and  computer readable medium performing a generic computer  function of acquiring, identifying and comparing such that it amounts no more than mere instructions to apply the exception using a generic processor component.
As to claim 2, Similarly, the limitation of “further comprising: modifying a hardware device based on the event identified by the neural network”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “further comprising: modifying a hardware device based on the event identified by the neural network” in the context of this claim encompasses the user (operator) manually turns off or limit access to servers (adjust a hardware device) during Pope’s visit to that location to reduce security risks to the Pope. If a claim limitation, under its broadest reasonably interpretation covers performance of the limitation in the mind but for the recitation of a generic device, then it falls within the "Mental processes" grouping of the abstract idea. Accordingly, the claim recites an abstract idea.
As to claim 3, Similarly, the limitation of “wherein the event is an arrival of one or more specific persons at a particular location, and wherein the hardware device is a traffic control device at the particular location”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “wherein the event is an arrival of one or more specific persons at a particular location, and wherein the hardware device is a traffic control device at the particular location”  in the context of this claim encompasses the user (operator) manually adjusting  the traffic lights at the location upon the arrival of of the Pope (adjust a hardware device) to reduce the security risks to the Pope. If a claim limitation, under its broadest reasonably interpretation covers performance of the limitation in the mind but for the recitation of a generic device, then it falls within the "Mental processes" grouping of the abstract idea. Accordingly, the claim recites an abstract idea.
As to claim 12 refer to claim 3 rejection.
As to claim 4, Similarly, the limitation of “wherein the event is an arrival of one or more specific persons at a particular location, and wherein the hardware device is a physical facility access control device for a physical facility at the particular location”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “wherein the event is an arrival of one or more specific persons at a particular location, and wherein the hardware device is a physical facility access control device for a physical facility at the particular location” in the context of this claim encompasses the user (operator) manually controls access to the gates and buildings at the location upon the arrival of of the Pope to reduce the security risks to the Pope. If a claim limitation, under its broadest reasonably interpretation covers performance of the limitation in the mind but for the recitation of a generic device, then it falls within the "Mental processes" grouping of the abstract idea. Accordingly, the claim recites an abstract idea.
As to claim 13 refer to claim 4 rejection.
As to claim 5, Similarly, the limitation of “wherein the event is an arrival of one or more specific persons at a particular location, and wherein the hardware device is a communications control device at the particular location”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “wherein the event is an arrival of one or more specific persons at a particular location, and wherein the hardware device is a communications control device at the particular location” in the context of this claim encompasses the user (operator) manually controls cell phone towers near the location of the Pope arrival, to reduce the security risks to the Pope. If a claim limitation, under its broadest reasonably interpretation covers performance of the limitation in the mind but for the recitation of a generic device, then it falls within the "Mental processes" grouping of the abstract idea. Accordingly, the claim recites an abstract idea.
As to claim 14 refer to claim 5 rejection.
As to claim 6, Similarly, the limitation of “wherein the event is an arrival of one or more specific persons at a particular location, and wherein the hardware device is a camera control device at the particular location”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “wherein the event is an arrival of one or more specific persons at a particular location, and wherein the hardware device is a camera control device at the particular location” in the context of this claim encompasses the user (operator) manually turns off cameras in the location of the Pope arrival, to reduce the security risks to the Pope. If a claim limitation, under its broadest reasonably interpretation covers performance of the limitation in the mind but for the recitation of a generic device, then it falls within the "Mental processes" grouping of the abstract idea. Accordingly, the claim recites an abstract idea.
As to claim 15 refer to claim 6 rejection.
As to claim 7, Similarly, the limitation of “wherein the event is an arrival of one or more specific persons at a particular location, and wherein the hardware device is a remote storage device associated with the one or more specific persons”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “wherein the event is an arrival of one or more specific persons at a particular location, and wherein the hardware device is a remote storage device associated with the one or more specific persons” in the context of this claim encompasses the user (operator) manually controls a remote database to prevent access to information of the Pope arrival to the location to reduce the security risks to the Pope. If a claim limitation, under its broadest reasonably interpretation covers performance of the limitation in the mind but for the recitation of a generic device, then it falls within the "Mental processes" grouping of the abstract idea. Accordingly, the claim recites an abstract idea.
As to claim 8, Similarly, the limitation of “wherein the event is an arrival of one or more specific persons at a particular location, and wherein the hardware device is a remote computing device associated with the one or more specific persons”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “wherein the event is an arrival of one or more specific persons at a particular location, and wherein the hardware device is a remote computing device associated with the one or more specific persons” in the context of this claim encompasses the user (operator) manually turns off a remote server or router to limit access to information of the Pope arrival to the location to reduce the security risks to the Pope. If a claim limitation, under its broadest reasonably interpretation covers performance of the limitation in the mind but for the recitation of a generic device, then it falls within the "Mental processes" grouping of the abstract idea. Accordingly, the claim recites an abstract idea.
As to claim 16 refer to claim 8 rejection.
As to claim 17, Similarly, the limitation of “wherein the program code is provided as a service in a cloud environment” is extra solution activity for data gathering that is not sufficient to amount to significantly more than the judicial exception because it is a field-of-use limitation that does not impose any meaningful limits on practicing the abstract idea. The claim recites an abstract idea.
As to claim 20 refer to claim 17 rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s 1-2,10,17-18, 20 is/are rejected under 35 U.S.C. 102[(a)(1) as being anticipated by Bradley et al. (US 20170109390).
	As to claim 1, Bradley discloses a method comprising:
identifying, by one or more processors, answers to a series of factoid questions [answering questions posed to these cognitive systems using a Question Answering pipeline or system (QA system). The QA pipeline or system is an artificial intelligence application executing on data processing hardware (at least one processor) that answers questions (series) pertaining to a given subject-matter domain presented in natural language (factoid). The QA pipeline receives inputs from various sources including input over a network, a corpus of electronic documents or other data, data from a content creator, information from one or more content users, and other such inputs from other possible sources of input (par. [0079]); 
comparing, by the one or more processors, the answers in order to determine discrepancies in the answers at different times [the system may periodically check to see if the answer has changed. This check may comprise resubmitting the original question to the QA system and obtaining a new answer to the question. The new answer may be compared to the original answer to determine if there is a significant change in the answer. If there is a significant change in the answer, then a notification may be sent to the user at that time (par. [0043])]; and 
training a neural network to identify an event based on the discrepancies in the answers at the different times [This process involves applying weights to the various scores, where the weights have been determined through training of the statistical model employed by the QA pipeline 300 and/or dynamically updated. The weights themselves may be specified by subject matter experts or learned through machine learning (neural networks) processes (par. [0124]). For example, the question “when should I fertilize my lawn?” may have a corresponding answer of “April” generated by the QA system at least partially based on a user's profile specifying in an address, location, or other similar field that the user live is Pennsylvania and other evidential information obtained from a corpus indicates that the grass growing season for Pennsylvanian is April. Should the user's location change, the answer to this question may change as well (par. [0024]). Different users may have different desired trigger conditions for receiving notifications, such as how much of a difference in answers is needed to trigger a notification and the basis for the difference in the answers that is considered significant to the user to be notified of a change (identified change of user’s address [event] (par. [0025]). 
Claim 10 is a computer readable storage medium analogous to the method of claim 1, grounds of rejection analogous to those applied to claim 1 are applicable to claim 10. Bradley further discloses a computer readable storage medium (par. [0050]).
Claim 18 is a system analogous to the method of claim 1, grounds of rejection analogous to those applied to claim 1 are applicable to claim 18. Bradley further discloses a system (par. [0031]).
As to claim 2, Bradley  further discloses modifying a hardware device based on the event identified by the neural network [At a later time, the user of client computing device 110 (hardware device) , or another automated system, may update (modify) the user profile of the user to change the user's home location, e.g., changing the content of the field from “Pennsylvania” to “North Carolina” (based on the identified event) (par.[0102])].
As to claim 17, Bradley  further discloses wherein the program code is provided as a service in a cloud environment [The computer readable program instructions (program code) may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer may be connected to the user's computer through any type of network, for example, through the Internet using an Internet Service Provider (service in a cloud environment) (par. [0056]).
As to claim 20 refer to claim 17 rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-8, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (US 20170109390).
As to claim 3-8, Bradley discloses at a later time, the user of client computing device 110 (hardware device) , or another automated system, may update (modify) the user profile of the user (specific person) to change the user's home location, e.g., changing the content of the field from “Pennsylvania” to “North Carolina” (based on the arrival of the specific person to North Carolina ) (par.[0102])]. Bradley does not specifically disclose the hardware devices recited in claims  3-8. However, it is within the skills of  one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Bradley to replace one known hardware device with another known hardware device according to the application requirement.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Bradley to replace the control of Bradley’s hardware device with a control of a traffic light, a gate, a cell phone tower, a camera, a remote database,  or a remote server, because it is a KSR simple substitution of one known hardware device with a known hardware device to obtain predictable results (controlling or turning off the device). 
As to claim 12-15 refer to claim 3-6 rejections.
As to claim 16 refer to claim 8 rejection.
Allowable Subject Matter
Claims 9, 11, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR A AHMED/              Primary Examiner, Art Unit 2665